DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.

                                                       Reference of prior art 

Herrmann et al.  (US 20110006159, FUSELAGE OF AN AIRCRAFT OR SPACECRAFT AND CORRESPONDING AIRCRAFT OR SPACECRAFT).
Dannenberg.  (US 20080185478, Line system for an aircraft).
Lewis.  (US 4699337, Cargo handling system for aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann and further in view of Dannenberg.

Re claim 1    Referring to the figures and the Detailed Description, Herrmann discloses: 
A method for producing an aircraft fuselage, the method comprising: providing a fuselage structure, which surrounds an interior space and has an inner side facing the interior space (¶ 0030, 0031 and fig. 1 and items 1 and 22);
 providing at least one insulating panel for insulating the fuselage structure, wherein the at least one insulating panel has an inner surface and an outer surface (fig. 1 and item 5);
However Herrmann fails to teach as disclosed by Dannenberg: fastening a film, which comprises electric strip conductors, to the inner surface of the at least one insulating panel (¶ 0013); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Dannenberg teachings of fastening a film, which comprises electric strip conductors, to the inner surface of the at least one insulating panel into the Herrmann for transmitting power and/or information.
attaching the at least one insulating panel to the inner side of the fuselage structure for insulating the fuselage structure (Herrmann ¶ 0031 and fig. 1 and items 5 and 4).

Re claim 2    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein, after the at least one insulating panel is attached to the inner side of the fuselage structure, a cabin wall 3is attached to the inner side of the fuselage structure such that the at least one insulating panel extends between the fuselage structure and the cabin wall segment (Herrmann fig. 1 items 4, 5 and 10). 

Re claim 3    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein the film is provided by a film blank comprising electrically insulating material printed with electric strip conductors (Dannenberg ¶ 0013, 0051 and fig. 2 items 12-14). 

Re claim 4    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 3, wherein the printing takes place with an inkjet printing device, wherein particles of an electrically conductive material and particles of an electrically insulating material are applied to the film blank in a predetermined pattern and subsequently fixed (Dannenberg ¶ 0013, Alternately; Patentability of a product-by-process claim is based on the product itself and does not depend on its method of production. That is, if the product in the product-by-process claim is the same as or obvious from a prior art product, the claim is unpatentable even though the prior art product was made by a different process. Therefore, no weight is given to the process recited in claim 4). 

Re claim 5    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 3, wherein, after the printing, a covering film is applied to a printed side of the film (Dannenberg ¶ 0030). 

Re claim 6    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein a plurality of insulating panels are provided and, after the film is fastened, are joined together to form an insulating panel assembly such that the inner surfaces of the individual insulating panels with the films fastened thereto form a common surface, wherein the electric strip conductors of adjacent films are subsequently connected (Dannenberg ¶  0054-0057 and fig’s. 3, 4). 
6. (Currently Amended) The method according to claim 1, wherein providing the at least one insulating panel comprises providing a plurality of insulating panels, each of which has a respective inner surface, the method comprising: joining, after the film is fastened to each insulating panel, the plurality of insulating panels together to form an insulating panel assembly such that the inner surfaces of the , and[[,]] connecting the electric strip conductors of adjacent films together after the plurality of insulating panels are joined together (Dannenberg ¶  0054-0057 and fig’s. 3, 4).

Re claim 8    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses:  The method according to claim 6, wherein the plurality of insulating panels have connecting devices by which adjacent insulating panels of the plurality of insulating panels are configured for connection to one another (Dannenberg 17, 18, 15 and 16). 

Re claim 9    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein a plurality of insulating panels are provided and, before the film is fastened, are joined together to form an insulating panel assembly such that the inner surfaces of the individual insulating panels form a common surface, wherein a common film which is provided with electric strip conductors is subsequently fastened to the common surface (Dannenberg ¶ 0054, sequence or order of the connection of two assemblies using a coupling element is disclosed in the same manner). 

Re claims 10 and 14    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses:T he method according to claim 1, wherein an interior of the insulating panel has ventilation lines or recesses for ventilation lines (Dannenberg 4-6). 

Re claim 11    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The method according to claim 1, wherein the insulating panel extends between a longitudinal direction, a circumferential direction and a thickness direction, wherein dimensions of the insulating panel in the longitudinal direction correspond to a distance between two adjacent frames of the fuselage structure (Herrmann fig. 2 and ¶ 0037, 0038). 

Re claim 12    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses:  An insulating panel for insulating an aircraft fuselage, the insulating panel comprising: an inner surface and an outer surface, which are  opposite each other in a thickness direction of the insulating panel; and a film comprising  electric strip conductors, wherein the film is fastened to the inner surface of the insulating panel; wherein the insulating panel extends in a longitudinal direction, a circumferential direction, and the thickness direction; and wherein the insulating panel is configured for fastening to a fuselage structure of the aircraft fuselage by attaching the outer surface of the insulating panel to an inner surface of the fuselage structure of the aircraft fuselage.
(Claim 12 is similar in scope to Claims 1 and 11; therefore, Claim 12 is rejected under the same rationale as Claims 1 and 11).

Re claim 13    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: The insulating panel according to claim 12, wherein the insulating panel has connecting devices by which the insulating panel is configured for connection to a further insulating panel (Dannenberg 17, 18, 15 and 16).

Re claim 15    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: An aircraft comprising an aircraft fuselage, the aircraft fuselage comprising:
 a fuselage structure which surrounds an interior space and has an inner side facing the interior space; 
an insulating panel for insulating the fuselage structure, the insulating panel comprising an inner surface and an outer surface, which are opposite each other in a thickness direction of the insulating panel;
 a film comprising electric strip conductors; wherein the film fastened to the inner surface of the insulating panel; wherein the insulating panel is attached to the inner side of the fuselage structure. 
(Claim 15 is similar in scope to Claim 1; therefore, Claim 15 is rejected under the same rationale as Claim 1).

Re claim 16    Referring to the figures and the Detailed Description, Herrmann, as modified above, discloses: An aircraft comprising an aircraft fuselage having at least one insulating panel for insulating the aircraft fuselage, the at least one insulating panel comprising: an inner surface and an outer surface, which are opposite each other in a thickness direction of the insulating panel; and  a film comprising electric strip conductors, wherein the film is fastened to the inner surface of the insulating panel; wherein the insulating panel extends in a longitudinal direction, a circumferential direction, and the thickness direction; and wherein the insulating panel is configured for fastening to a fuselage structure of the aircraft fuselage by attaching the outer surface of the insulating panel to an inner surface of the fuselage structure of the aircraft fuselage.
(Claim 16 is similar in scope to Claims 1, 11 and 12; therefore, Claim 16 is rejected under the same rationale as Claims 1, 11 and 12).

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Dannenberg and further in view of Lewis.

Re claim 7    Referring to the figures and the Detailed Description, Herrmann, as modified above, fails to teach as disclosed by Lewis:    The method according to claim 6, wherein, the method comprising: supporting the plurality of insulating panels on a supporting trolley while the plurality of insulating panels are joined together to form the insulating panel assembly.  using the supporting trolley to push the insulating panel assembly into the fuselage structure for attachment to the inner side of the fuselage (37, trolley to supports the insulating panel assembly).
However Herrmann, as modified above,  discloses the claimed invention except the plurality of insulating panels are joined together to form the insulating panel assembly outside of the fuselage structure.  It would have been an obvious matter of design choice to have the plurality of insulating panels are joined together to form the insulating panel assembly outside of the fuselage structure to have a more spacious place with the required equipment to better complete the joining process in an easy way, since applicant has not disclosed that joining together the insulating panel assembly outside the fuselage structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the insulating panel assembly inside the fuselage structure.

Response to Arguments
          Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
         In response to the applicant’s Arguments/remarks, Examiner respectfully disagrees; claim 7 does not recite the electric strip conductors, the electric strip conductors is recited at least in claim 1; Herrmann teaches at least one insulating panel that has been modified using the electric strip conductors of Dannenberg fastened to the inner surface of the at least one insulating panel of  Herrmann; Dannenberg teaches a film (item 10) provided with electric strip conductors (items 12-14)  ; thus, the structural limitations of the claims have been met.   
All the structural limitations of the claims have been met.
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642